Citation Nr: 1607465	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  12-18 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Tamlyn, Counsel



INTRODUCTION

The Veteran served on active military duty from December 1942 to July 1945 and died in January 1991. The appellant is the Veteran's widow. 

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. In that decision, the RO denied a claim of service connection for the cause of the Veteran's death. 

The paper file is a rebuilt folder (select records are also available on Virtual VA and VBMS). An Office of the Surgeon General report was associated with the file in October 2010. As noted in the prior remands in January 2014 and May 2015, the Board finds that new and material evidence analysis does not apply to these issues. See 38 C.F.R. § 3.156(c) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014). 


FINDINGS OF FACT

1. The Veteran died in January 1991 of natural causes.  

2. At the time of death, the Veteran had the following service-connected disabilities: back strain and anxiety disorder. 

3. The Veteran's death was not caused, or contributed to, by any disease or disability that was incurred in service or was otherwise related to service.  

CONCLUSION OF LAW

The criteria for entitlement to dependency, indemnity and compensation (DIC) benefits under § 1310 based upon service connection for the cause of the Veteran's death is not met. 38 U.S.C.A. §§ 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

Here, the appellant was sent a letter in October 2010 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal; it satisfied the notice requirements under Hupp. The letter also explained what type of information and evidence was needed to establish an effective date. 

In cases where VA is unable to obtain records, or if after continued efforts to obtain Federal records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA is to provide the claimant oral or written notice of that fact. 38 C.F.R. § 3.159(e) (2015). Notice must contain the identity of the records VA was unable to obtain; an explanation of the efforts VA made to obtain the records; a description of any further action VA will take regarding the claim including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and notice that the claimant is ultimately responsible for providing the evidence. 38 C.F.R. §  3.159(e)(1)(i)-(iv) (2015); see also VBA Manual, M21-1, I.1.C.5, "Requesting Federal Records." 

In cases where service records are missing or presumed destroyed, in addition to the Board's heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule, the Board also has a heightened duty to assist a veteran with the development of evidence in support of his claim. See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Washington v. Nicholson, 19 Vet. App. 362, 369 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

Here, the appellant was given notice of lost service records initially in March 2011; she was asked to submit all military records and VA decisional documents. In the June 2012 statement of the case, she was given notice of all evidence in VA's possession and notified of updated evidence received in the July 2012 supplemental statement of the case (SSOC). In September 2014, the Agency of Original Jurisdiction (AOJ) notified the appellant that the Veteran's service records were not available. The same month, the appellant responded that she had sent everything and had no further records. The AOJ requested records from the Department of Labor several times and in January 2015 received confirmation that no records were available; the appellant was notified the same month via a phone call. A June 2015 letter explained records from BVAMC, service personnel records and Department of Labor records were unavailable. In August 2015, the claim was re-adjudicated and the appellant was sent a SSOC. Her responses from September 2015 and January 2016 re-iterated her prior submissions and referenced the past assistance she had given VA in locating some records. 

Complete notice was not issued prior to the initial adverse determination on appeal. However, fully compliant notice was later issued via October 2010, March 2011 and January 2012 letters, and the claim was thereafter readjudicated several times; most recently in August 2015. Any timing deficiency has here been appropriately cured. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The record also shows the appellant understands the information and evidence necessary to adjudicate the claim (see, for example, May 2014 submission of records by the appellant). For these reasons, the Board finds that any deficiency in the VCAA notice has been overcome, and the appellant therefore has not been prejudiced by any deficiency in the notice. The appellant had a meaningful opportunity to participate effectively in the processing of the claim. She has been represented throughout the life of the claim. Any notice deficiency would constitute harmless error which does not unfairly prejudice the appellant. See Shinseki v. Sanders, 556 U.S. 396 (2009). No additional development is required with respect to the duty to notify. 

Finally, as explained in past remands, although it is clear that the appellant filed a past claim for service connection for the cause of the Veteran's death and that it was denied, the Board is adjudicating this claim anew without application of the new and material evidence standard under 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). A Surgeon General's Office extract (SGO) was received in October 2010. Id. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim. 38 U.S.C.A. 5103A (West 2002). In DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that the duty to obtain a medical opinion under 38 U.S.C.A. § 5103(d) was inapplicable to DIC claims because the provision specifically states it is only for "disability compensation." Another case, Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), clarified DeLaRosa, indicating that while § 5103(d) is inapplicable to DIC claims the provision of § 5103A (a)(1) still requires VA to make "reasonable efforts" to provide assistance, to include obtaining a medical opinion. The VA is excused from this obligation only when "no reasonable possibility exists that such assistance would aid in substantiating the claim." 38 U.S.C.A. § 5103A (a)(2) (West 2002). 

Here, the entire file was reviewed and an opinion was rendered in August 2015 by a VA doctor. This opinion is fully adequate as it included file review, provided an accurate summary and was fully responsive to the question at issue. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board finds that there has been substantial compliance with the prior remands. See Stegall v. West, 11 Vet. App. 268 (1998). The duties to notify and to assist have been met. 

Service Connection for the Cause of the Veteran's Death

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015). 

Service connection generally requires evidence of (1) a current disability; (2) lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Dependency and indemnity compensation (DIC) may be awarded to a surviving spouse upon the service connected death of a veteran, with service connection determined according to the standards applicable to disability compensation. 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5(a) (2015). 

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. 38 C.F.R. § 3.312(a) (2015). A service connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related. 38 C.F.R. § 3.312(b) (2015). 

A contributory cause of death is inherently one not related to the principal cause. 38 C.F.R. § 3.312(c)(1) (2015). In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. Id. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. Id. 

Further, where a veteran served continuously for ninety (90) or more days during a period of war, and if a cardiovascular-renal disease or psychosis became manifest to a degree of 10 percent or more within one year from the date of his or her termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the Federal Circuit reiterated that under 38 C.F.R. § 1154(a) the Board must do more than look for a medical nexus in adjudicating claims with lay evidence; it must also discuss competence and credibility. The Court noted that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge. Id; See also 38 C.F.R. § 3.159(a)(2) (2015) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person). 

However, laypersons have generally been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

When the claim is in equipoise, reasonable doubt will be resolved in favor of the claimant. See, 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015). 

Here, the Board does not find that service connection for the cause of the Veteran's death may be granted. 

At the time of his death, the Veteran was service connected for back strain at 40 percent disabling and anxiety disorder at 10 percent disabling (see October 2010 Inactive C&P data sheet; June 1970 letter from VA stating the Veteran was rated at 50 percent disabling and a March 1956 document stating the Veteran was temporarily rated at 100 percent disabling for a back disability). 

The appellant contended in a February 2010 statement that the Veteran died in January 1991 of coronary artery disease (CAD). She believed he was rated at 50 percent disabling for a back disability. She stated that in 1991, she was denied DIC because at the time there was no medical evidence linking CAD to service. She stated that "new and material evidence" could now link "extreme pain to future stress to CAD." In October 2010, she stated that stress from the Veteran's disabilities caused heart problems and explained: "Significant levels of sympathetic arousal and/or high levels of stress hormones can produce spasms in the coronary arteries and electrical inability and spasms in narrowed arteries can cause sudden death from heart attack." She did not give a source for this information. On an authorization and consent form from the same month, she asserted that stress caused heart problems and the Veteran suffered from malaria. 

In the appellant's June 2011 notice of disagreement, she stated the Veteran had nightmares and damage from "being burned in New Guinea." She felt he suffered from PTSD while alive. He had a heart problem when in service but doctors did not diagnose it because the technology wasn't available. She submitted several internet articles in June 2012 regarding malaria and its effects regarding psychiatric problems, organ failure, and death. In August 2012, she stated that the Veteran's heart problems were due to his service-connected disabilities. The Veteran had returned home from a university hospital in January 1991 and was treated for heart condition. She asserted the university hospital said the war experiences were the cause of death. After release from the hospital, she stated the Veteran died at home; she was told it was a heart attack. 

In April 2015, the informal hearing presentation (IHP) stated that the past VA opinions were inadequate (containing mistakes with no citation to evidence) and did not address aggravation. The IHP stated the opinions did not show that the clinician was familiar with Posttraumatic stress disorder (PTSD) guidelines or the body of knowledge addressing that PTSD is linked to cardiovascular disease. 

Available service records include a War Department form which showed that the Veteran served from December 1942 to July 1945. This record states "New Guinea GO 33 WD 45" under battles and campaigns. He was given a certificate of disability for discharge. The SGO extract stated he was served in the southwest pacific and was admitted to a convalescent hospital in March 1945. His first diagnosis was hysteria and psychoneurosis and his second diagnosis was malaria. He was discharged for medical reasons. 

Post-service, as stated, a March 1956 VA letter stated the Veteran was hospitalized for a back disability. In October 1957, Dr. B. stated the Veteran was under care for a ruptured disc and upon the Veteran's return to work he would need light duty. A June 1958 letter from the Veteran to U.S. Department of Labor, Bureau of Employees Compensation noted that he was working light duty at a Post Office. He noted a current disability with back and numbness in right leg. He was thankful for training and being able to work. 

A December 1972 DHLC record noted a history of a heart disability and that the Veteran was retired from job as civil servant. His past medical history included prolapsed disc surgery in 1963 and hernia repair. The diagnosis was CAD, old myocardial infarction, angina syndrome, and obesity. 

In April 1980, a DHLC record diagnosed CAD status post coronary artery bypass surgery, left ventricular aneurysmectomy. In November of that year, another DHLC record showed the Veteran was not hypertensive, but borderline diabetic, with a history of increased cholesterol and triglycerides. He had smoked 1.5 packs per day and stopped in 1960. There was a family history of heart attack. The diagnosis was old inferior wall myocardial infarction, old lateral wall myocardial infarction, angina pectoris and obesity. 

In February 1981, a DHLC record noted also a diagnosis of lower extremity varicosities. The operative report noted a bypass. In October the final diagnosis was CAD, status post coronary artery bypass surgery, left ventricular aneurysmectomy, and abnormal scar formation. 

A January 1990 DHLC record shows he underwent coronary artery bypass graft surgery in January 1989 and a coronary angioplasty was now recommended. He had a history of diabetes and did not smoke or drink. The final diagnosis was CAD, unstable angina pectoris. A January 1991 NYUH admission record noted the Veteran had lost a great of weight and admitted to being depressed. A January 1991 NYUH social service evaluation showed the Veteran denied being depressed, but had lost weight since September 1990. He participated in couples counseling. On January 13th, the discharge record showed diagnoses of arteriosclerotic vascular disease, congested heart failure, and diabetes mellitus. He was noted to be in good condition, but prognosis was guarded. He was a 71 year old man with a medical history of a myocardial infarction (1965), coronary artery bypass graft (1981), and angina (1989). He died later than month. Dr. D., his treating physician since 1964, listed natural causes as the cause of death on the death certificate. 

In May 1992, Dr. D. (as summarized by an excerpt from a VA decisional document), stated the Veteran suffered from severe lumbosacral pain with spinal stenosis, diabetes and nervous tension. "Stress will be the physical and/or emotional type or aggravate the coronary arteries which can press to narrow blood vessels." Stress can also cause back pain. Dr. D. stated there was no question in his mind that the Veteran died of severe coronary artery disease which was accentuated by his "emotional and painful periods." 

In April 2014, the AOJ requested records from a VA facility, but the records management department stated while they could see the Veteran had a couple of admissions between 1951 and 1955 there was no further information. Such records were destroyed after 15 years. 

Initially, VA requested a medical opinion on whether the cause of the Veteran's death was related to service or his service-connected disabilities; an opinion and a follow up opinion were completed in 2014. However, as the April 2015 IHP pointed out, there were errors in those opinions. 

An opinion that took into account all facts and that assumed the Veteran's cause of death was CAD was requested. The August 2015 VA opinion noted relevant documents. The VA opinion writer, a medical doctor, saw that the Veteran had longstanding diabetes while alive, which was well-known to cause death through a variety of different mechanisms, including electrolyte imbalance leading to cardiac arrhythmia. 

The doctor also noted that the Veteran was service-connected for back strain and generalized anxiety disorder during his lifetime and had diagnoses of hysteria/psychoneurosis and malaria in service. The doctor commented that the medical records clearly documented that he had back surgery for the lumbosacral spine and pointed out that strain is not a cause for any back surgery (surgery is never done for lumbosacral strain). 

In any case, the doctor reviewed the articles that noted a relationship of PTSD with heart disease and saw that the articles did suggest a relationship between coronary disease and PTSD/anxiety. However, he pointed out that as yet there is no consensus medical opinion based on scientific evidence that anxiety/PTSD causes or contributes to death in individuals who have other known major risk factors such as diabetes from CAD. 

The doctor also reviewed the May 1992 statement of Dr. D. that indicated the Veteran suffered from lumbosacral pain from spinal stenosis and the veteran's emotional stress or physical pain aggravated his CAD. He commented: 

Interestingly, he concludes that, 'there is no question in my mind that [the Veteran] died of severe coronary artery disease which accentuated his emotional and painful periods.' In this statement the cause and effect are inverted, because the question is not the effect of the coronary disease on the emotions, but exactly the opposite. This suggests that the doctor was trying to cover all possibilities for his former patient and for his widow. 

As a result, the doctor opined that it was less likely than not that the Veteran's death, presumed to be from ischemic heart disease, was caused or aggravated by his anxiety disorder/PTSD. Also, it was less likely than not that the low back strain contributed/aggravated or caused death from CAD because lumbosacral strain was not a recognized risk factor for dying from CAD. Chronic pain from a low back condition was also not a recognized risk factor for dying from CAD. Based on a full review of the file, the presumed death from coronary artery disease was less likely than not to be at all related to his service. Considering all service-connected conditions together (not just individually), a negative opinion was provided because there was no scientific evidence to support a conclusion given the entirety of the evidence. 

The examiner also explained that he could not accept the statement that the Veteran had recurrent malaria for many years after he returned from active duty. Medically, this seemed to be unlikely as the Veteran lived in a geographic area with easy access to excellent medical facilities that would more likely than not correctly diagnose malaria if it had indeed been present. The article about cerebral malaria did not apply because it is not a recurring type of malaria as alleged to have been present in this case. 

While the Board finds the appellant competent under 38 C.F.R. § 3.159(a)(2) to state what she observed regarding the Veteran and his disabilities during his lifetime (a marriage certificate shows they were married in June 1945), the Board finds the type of diseases and disabilities the Veteran suffered were complex and medical expertise is required in determining whether there is a nexus between service and the cause of death. Woehlaert, 21 Vet. App. 456.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case. A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran. Nieves-Rodriguez, 22 Vet. App. at 303-04. 

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion. See Id. A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis. The most probative value of a medical opinion comes from its reasoning. Therefore, a medical opinion containing only data and conclusions is not entitled to any weight. In fact, a review of the claims file does not substitute for a lack of a reasoned analysis. See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl, 21 Vet. App. at 124 ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). 

The 2014 VA medical opinions the AOJ solicited contained citations to inaccurate facts and are conclusory; as a result they are assigned no probative weight. Nieves-Rodriguez, 22 Vet. App. 295. 

The Board finds the August 2015 VA opinion shows the writer, a medical doctor, was fully informed of the Veteran's medical history and the appellant's contentions regarding his psychiatric diagnosis and its effect, as well as the assertions regarding potential malaria residuals. The internet articles the appellant submitted were reviewed and addressed. The writer explained the difference between the conclusions of general research and the particular facts of this Veteran's case. Dr. D.'s 1992 statement regarding the Veteran's death was considered. The August 2015 opinion is given greater weight. Nieves-Rodriguez, 22 Vet. App. at 304. 

The Board finds service connection for the cause of death of the Veteran is not warranted based on all of the evidence. The Veteran died of natural causes in January 1991; his discharge diagnoses from early that month included arteriosclerotic vascular disease, congestive heart failure, and diabetes mellitus. The evidence does not support direct service connection, as the diseases for which he had received treatment proximate to his death were not incurred in service. 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. § 3.303(d).  Again, the most probative evidence in this case is the August 2015 VA opinion that found no connection between the Veteran's death and his active service or service-connected disabilities.

Additionally, there is no evidence that psychosis or cardiovascular renal disease manifested to 10 percent or more within one year from the date of the Veteran's termination of such service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116(f); 38 C.F.R. §§ 3.307, 3.309. Further, the Board finds that the evidence does not show that the service-connected back disability or anxiety, alone or together, caused death. 38 C.F.R. § 3.312. 

As the preponderance of the evidence is against the appellant's claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for the cause of the Veteran's death is denied. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


